Citation Nr: 1512373	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13 03 - 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied the Veteran's claims for service connection.  

In November 2013, the Veteran was notified of the time and place of a Board hearing he had requested.  See 38 C.F.R. § 20.704(b) (2014).  However, he withdrew his hearing request in writing via a December 2013 statement to VA.  Accordingly, the Board finds that the Veteran's request for hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran has also submitted additional evidence to the Board after the appeal was certified to the Board.  The Veteran has submitted a waiver of RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  Any right knee disorder the Veteran currently experiences is not related to military service or an event of service origin.

2.  Any left knee disorder the Veteran currently experiences is not related to military service or an event of service origin.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service; no right knee disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service; no left knee disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a January 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the January 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran has also submitted records from his award of benefits from the Social Security Administration (SSA).  The Veteran also underwent VA examination concerning his service connection claims in March 2009, with an addendum opinion added in May 2009, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination and opinions obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has degenerative joint disease of the right and left knees as a result of injuries he sustained to his knees while on active duty.  Thus, the Veteran contends that service connection for degenerative joint disease of the right and left knees is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Review of the Veteran's service treatment records reflect that he was seen in August 1976 for complaints of left knee pain for four days; he was diagnosed at that time with chondromalacia patella.  The Veteran was again found to have chondromalacia patella in April 1977, at which time he underwent physical therapy.  He was again seen for knee pain in March 1978, but no diagnosis was assigned; at a subsequent visit in November 1978, he was found to have a left knee strain.  He was seen for complaints of right knee pain in December 1979 and was diagnosed with patellar tendonitis but did not attend a follow-up visit for further treatment.  An April 1981 radiological study of the Veteran's left leg was normal, and at his June 1982 separation examination, he was found to have a normal musculoskeletal system and lower extremities bilaterally.  At that time, the Veteran responded "No" when asked on his medical history report if he experienced swollen or painful joints, arthritis, or a "trick" or locked knee.  

Post-service treatment records reflect that the Veteran was seen in December 2008 for an unrelated bout of chest pain; at that time, he reported that he "does not have any pain in any of [his] joints," including in his right knee, in which he was noted to have undergone tendon repair surgery in 2001.  He sought treatment in January 2009 for complaints of knee pain that had begun one year prior.  No diagnosis was assigned at the time.  He was again seen for complaints of bilateral knee pain in April 2011; at that time, he reported that he developed pain in his knees approximately fifteen years prior that had worsened in the previous three years.  Radiological study at the time was normal bilaterally, and the Veteran was diagnosed with "mild, early osteoarthritis" of the knees.  He has continued to seek treatment for knee pain since that time.  In addition, at his March 2013 SSA physical evaluation, the Veteran reported that he had had "arthritis in all joints" since his 1982 separation from service.  However, the clinician who conducted the evaluation did not offer an etiological opinion as to the origin of the Veteran's knee complaints.   

The Veteran underwent VA examination in March 2009, with an addendum opinion added in May 2009.  Report of the March 2009 VA examination reflects that the examiner considered the Veteran's report that he injured his knees in service and has had problems since that time.  The examiner conducted radiological study and diagnosed the Veteran with bilateral degenerative joint disease of the knees.  In the May 2009 addendum opinion, the VA examiner found it to be less likely than not that the Veteran's current degenerative joint disease of the knees is etiologically linked to his time in service.  In so finding, the examiner explicitly considered the multiple in-service complaints of knee pain but found that no chronic disorder had existed in service.  In so finding, the examiner pointed to the June 1982 separation examination, at which time the Veteran was found to have no abnormalities of the musculoskeletal system or lower extremities, as well as his separation report of medical history, at which time he specifically denied having any problems with his knees.  The examiner also noted that the Veteran had not sought treatment within a year of his separation from service in concluding that any relationship between the Veteran's current knee disorders and his time in service was doubtful.

The Veteran has also submitted written statements to VA in support of his service connection claims.  To that end, the Veteran has stated on multiple occasions that he injured his knees during military service.  He has further contended that he has had problems with knee pain since service.  In addition, the Veteran submitted a letter, dated in July 2012, from a private treatment provider.  In that letter, the physician stated that the Veteran experienced chronic knee pain.  The examiner further noted that "[the Veteran] states that while in the military, he incurred injuries to ... the knees."  The examiner went on to report that "[the Veteran] feels that since discharge, he continues to have related medical problems in reference to his knees."  The examiner did not offer his own opinion concerning the etiology of the Veteran's knee complaints.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Because the question of whether a disability such as degenerative joint disease of the knees is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's March 2009 and May 2009 opinions in making its determination.  The examination reports reflect that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current right and left knee disabilities are unrelated to his military service, including to his multiple in-service reports of knee pain.  The examiner offered a clear and well-reasoned rationale for her opinion that the Veteran's current knee disabilities were less likely than not related to service, relying on the examination report and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current bilateral knee disabilities was doubtful.  Specifically, the examiner noted that there was no documentation in the record to establish an etiological link between service and the Veteran's current degenerative joint disease of the knees, which was first diagnosed and treated many years after his separation from service.  Taking into consideration the medical evidence of the Veteran's current claimed disabilities, as well as the findings of the VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current knee disability is linked to the Veteran's time in service.

The Board finds that the medical evidence from the May 2009 VA examiner's well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's current right and left knee disorders were not related to his time on active duty.  In arriving at this negative opinion, the VA examiner independently considered the Veteran's contentions concerning the etiology of his claimed disorders.  The examiner nevertheless concluded that the Veteran's current bilateral knee disorders were not likely due to service.  These findings are bolstered by the reports of the Veteran himself, who at his initial treatment visit for knee pain in 2009 reported that he had experienced pain in his knee for only one year.  Similarly, at an April 2011 VA treatment visit, the Veteran reported that his knee pain had begun fifteen years earlier, more than a decade after his separation from service.  In addition, post-service treatment records reflect no complaints or diagnosis of any chronic knee problems until at least 2009, as noted above.  

In so finding, the Board acknowledges that there is an opinion in the file that addresses the Veteran's claimed link between his current bilateral knee disorders and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the VA examiner's opinions, as set forth in the May 2009 addendum opinion, are adequate for deciding this appeal and are of greater weight than the statement offered by the Veteran's private physician in July 2012.  Importantly, the letter from the Veteran's private physician dated in July 2012 contains nothing more than a restatement of the Veteran's contentions concerning his beliefs as to the origins of his knee disorders.  The physician did not offer an opinion as to whether, in his professional view, the Veteran's current knee disabilities were in fact etiologically linked to his time in service.  Thus, the Board finds that the July 2012 letter submitted by the Veteran's private physician, which noted only that the Veteran believed that his current knee disorders began in or are linked to service, does not have the required degree of medical certainty required for service connection.  The strongest evidence in favor of the Veteran's claim is the statement from his private physician restating the Veteran's belief in the service origin of his degenerative joint disease of the knees.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion, based on both the Veteran's reported history and his medical records, that his currently diagnosed degenerative joint disease of the right and left knees is not likely related to service.  

Given the failure of the private treatment provider to provide anything more definitive, and in light of the well-reasoned opinion offered by the VA examiner in May 2009, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The May 2009 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out her findings in detail, and contained thoroughly articulated reasons for her conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the May 2009 VA addendum opinion specifically addressed causation, clearly indicating that the Veteran's current bilateral degenerative joint disease of the knees is not etiologically linked to service.  Additionally, the examiner offered a clear and well-reasoned rationale for her opinion that the evidence contained in the Veteran's claims file supported a conclusion that his current knee disabilities were not caused by or begun in service, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any such etiological relationship was doubtful.  For these reasons, the Board concludes that the May 2009 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his current knee disabilities are etiologically linked to his time in service.  However, the Board notes that in order for the Veteran's claims of service connection to be granted, the record would have to contain competent evidence linking his current disabilities to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current knee disorder and service.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a complex medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed disabilities are not etiologically linked to his service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current right and left knee disorders have little probative value.

In so finding, the Board finds particularly persuasive the Veteran's negative responses on his June 1982 report of medical history, when he responded "No" when asked directly if he experienced any knee problems.  This medical information-provided contemporaneously with his time on active duty-directly contradicts the Veteran's later claim that he has had knee problems continuously since his time in service.  The absence of any indication in the record until the time the claim was filed in 2009 also supports the conclusion that the Veteran did not experience chronic knee problems either during service or shortly thereafter.  In addition, although the Veteran contended at his March 2013 SSA evaluation that he had experienced "arthritis in all joints" since service, the Board finds that this statement is not credible for the same reasons.  The contemporaneous responses from the Veteran at the time of his June 1982 separation from service are more credible than the recollections of the Veteran than twenty years after the fact and made in the context of a claim for monetary benefits.  Consequently, the Board finds that the Veteran's assertion of having developed chronic knee disorders while on active duty that have continued to the present is not credible.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for degenerative joint disease of the right and left knees must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is denied.

Entitlement to service connection for degenerative joint disease of the right knee is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


